(1) Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determi*978nation of respondent which found petitioner guilty of violating a prison disciplinary rule, and (2) motion for, among other things, back pay.Petitioner commenced this proceeding to challenge a prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. Although petitioner requests, both in his petition and more particularly by motion, that he be restored to the status that he enjoyed prior to the disciplinary determination, including reinstatement to his prior job assignment and back pay, “inmates have no constitutional or statutory right to their prior housing or programming status” CMatter of Hamilton v Bezio, 93 AD3d 1049, 1050 [2012]; see Matter of Herring v Brack, 118 AD3d 1200, 1200 [2014]). Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Rafi v Brack, 116 AD3d 1324, 1325 [2014]).Adjudged that the petition is dismissed, as moot, without costs. Ordered that the motion is denied, without costs.